    Case: 1:19-cv-00145-DAP Doc #: 331 Filed: 05/15/19 1 of 3. PageID #: 9528



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,              )   CASE NO. 1:19-cv-145
                                           )
               Plaintiff,                  )   JUDGE DAN AARON POLSTER
                                           )
      v.                                   )   MAGISTRATE JUDGE
                                           )   THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC              )
et al.,                                    )
                                           )
               Defendants.                 )

        MOTION TO APPROVE SECOND SETTLEMENT AGREEMENT
         DEADLINE FOR FILING OBJECTIONS INCLUDED HEREIN

      Mark E. Dottore, Receiver of the Receivership Entities, moves this Court of the

entry of an Order approving the Second Settlement Agreement entered into by and

between himself as Receiver for the Receivership Entities and Studio Enterprise

Manager, LLC (“Studio”). A copy of the Second Settlement Agreement is attached

hereto as Exhibit A.

      As a result of this Court’s order regarding the termination of the Receivership,

entered April 26, 2019 [Doc. 285], the Receiver and Studio worked together to

determine how best to finish disentangling the various Receivership and non-

Receivership entities. Recognizing that the principal issue between the parties to date

had been issues concerning money, they crafted a structure whereby they would, in

essence, walk away from each other without further payment obligations between them

once the one-time payments referenced in the settlement agreement were made. To

that end, and after meaningful negotiations and compromise, the parties agreed upon

the structure outlined in the attached Second Settlement Agreement. The Receiver

believes that the proposed Second Settlement Agreement is in the best interests of the



{01318314-2}
    Case: 1:19-cv-00145-DAP Doc #: 331 Filed: 05/15/19 2 of 3. PageID #: 9529



estate as it resolves a number of disputes between the parties and provides a clean path

to complete the separation of the Receivership and non-Receivership entities.

       The parties to the Settlement Agreement request that the Court set a schedule to

hear any objections to the Motion and, in the event there are objections, schedule a

hearing date. In light of the pending Receivership termination date of May 31, the

parties respectfully request that any objections be filed within five business

days of the filing of this Motion and that a hearing date be scheduled within

five days of that date.

       WHEREFORE, the Receiver respectfully requests that the Court find the Second

Settlement Agreement to be in the best interests of the Receivership Estate and formally

approve it.




                        [Balance of page left intentionally blank]




                                            2
{01318314-2}
     Case: 1:19-cv-00145-DAP Doc #: 331 Filed: 05/15/19 3 of 3. PageID #: 9530



Dated: May 15, 2019                          Respectfully submitted,

                                             /s/ Hugh D. Berkson
                                             Robert T. Glickman (0059579)
                                             Charles A. Nemer (0009261)
                                             Robert R. Kracht (0025574)
                                             Hugh D. Berkson (0063997)
                                             Nicholas R. Oleski (0095808)
                                             MCCARTHY, LEBIT, CRYSTAL
                                               & LIFFMAN CO., LPA
                                             101 West Prospect Avenue
                                             1800 Midland Building
                                             Cleveland, Ohio 44115
                                             Telephone: (216) 696-1422
                                             Telecopier: (216) 696-1210
                                             Email: rtg@mccarthylebit.com
                                                    can@mccarthylebit.com
                                                    rrk@mccarthylebit.com
                                                    hdb@mccarthylebit.com
                                                    nro@mccarthylebit.com

                                             Special Counsel for the Receiver




                              CERTIFICATE OF SERVICE

        The foregoing was electronically filed this 15th day of May, 2019. Notice of this

 filing will be sent to all parties by operation of the Court’s electronic filing system.

 Parties may access this filing through the Court’s system.


                                          /s/ Hugh D. Berkson
                                          Hugh D. Berkson (0063997)




                                             3
 {01318314-2}
